 In the Matter of ALLIS-CHALMERS MANUFACTURING Co.andUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCAL 765Case No. B-4059.-Decided August 15, 194.Jurisdiction:motor manufacturing industry.Investigation and Certification of Representatives:existenceof question: re-fusalto bargain in view ofexistingcontract with rival union ; contractheldno bar whereoriginal agreementhad been operative for initial term of 1 yearand extension agreementhad been entered into with full knowledgeof-claimsof petitioner;electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of Company's Norwood Works, with specifiedinclusions and exclusions.Mr. John L. Waddle ton,of Milwaukee, Wis., for the Company.Mr. Ernest DeMaio,of Chicago, Ill., andMr. Waldo Stager,of Cin-cinnati, Ohio, for the C. I. 0.Mr. Alphonse G. Reisenberg, Mr. Albert,G. Muckerheide,andMr.Harry Detmaring,of Cincinnati, Ohio, for the Association.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 765, affiliated With the C. I. O.; hereincalled the C. I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees of Allis-ChalmersManufacturing Co., Norwood, Ohio, herein called the Company, theNational Labor Relations Board 'provided for an appropriate hear-ing upon due notice before Thomas E. Shroyer, Trial Examiner.Saidhearing was held at Cincinnati, Ohio, on July 21, 1942.The Com-pany, the C. I. 0., and Employees Association of the Norwood Worksof the Allis-Chalmers Manufacturing Company, herein called theAssociation, appeared and participated.,All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,1International Union, United Automobile Workers of America, affiliated with the A. F.of L., although served with notice, did not appear.43 N. L. R. B., No. 32.255 256, ; DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to introduce evidence bearing on the ; issues.The Trial Ex-aminer's rulings made at the hearing' are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAllis-Chalmers Manufacturing Co. is engaged in the manufacture,sale, and distribution of electric motors of less than 500 horsepower,,and electrically driven hydraulic pumps.Only its plant located inNorwood, Ohio,, is involved in this proceeding.Total annual salesof products manufactured at the Norwood plant exceed $2,500,000 invalue, of which approximately 80 percent in value is shipped to pointsoutside the State of Ohio.The principal raw materials used at theNorwood plant consist of steel castings, copper dire, and miscellane-ous electrical equipment.Over 75 percent of the raw materials- areshipped to the plant from points outside the State of Ohio.The Company admits that in its operations at the Norwood plantit- is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS, INVOLVEDUnited Electrical,Radio R MachineWorkersof America,Local 765,isa labor organization affiliated with the Congress of IndustrialOrganizations.It admits 'to membership employees of the Company.'Employees Association of the Norwood Works of the Allis-ChalmersManufacturing Company is 'an unaffiliated labor organization. It,admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 2, 1942, the Company received a letter from the C. I. O. inwhich the latter claimed to represent a majority of the Company'3employees and requested recognition.The Company replied on April,9, 1942, that the C. I. O's request was not in order in view of the exist-ence of a collective bargaining contract between the Company and theAssociation.The contract to which the Company had reference wasentered into on July 14, 1941, after the Association had won a consentelection conducted on April 29, 1941.The terms of this contract pro-vide that it "shall remain in full 'force and effect until July 1, 1942,inclusive, and thereafter from year to year, unless notice is given inwriting to the other party by the party desiring the change, not laterthan thirty (30) days prior to any date of expiration." On April 10.-1942, the C.1 I. O. mailed' a second letter to the Company.This letter ALLIS-CHALMERS MANUFACTURING COMPANY-257advised the Company not to renew its contract with the Association "nor enter into a new contract until the Board determined the propel,bargaining representative.Although it had received 'this letter, the,Company entered into a so-called "extension agreement" with the As-sociation on June 27, 1942, in which it was agreed that -the 1941 con-tract "may be extended until such time as the succeeding agreementbetween the above parties may be signed."The Company's position at the hearing regarding the effect of thisextension agreement upon a present investigation and'certification ofrepresentatiyes was one of strict neutrality.The Association did notplead the contract as a bar to this proceeding.We find that the exten-sion agreement is no bar to a, present determination of the questionconcerning representation, since the original agreement has been oper-ative for its initial term of 1 year, and the extension agreement wasentered into with full knowledge of the claims of the C. I. O.Statements of the Regional Director, introduced in evidence at thehearing, indicate that the C. I. O. represents a substantial ]lumber ofemployees in the unit hereinafter found appropriate.2IV. THE APrROPIi1ATE UNIT.The parties stipulated that the appropriate unit consisted of allproduction and maintenance employees of the Norwood Works ofthe Company,' excluding supervisory employees, superintendents, as-sistant superintendents, foremen, assistant foremen, group or unitleaders who exercise supervisory control in that they direct othersin their work and may recommend hiring and discharging, main of-fice employees, watchmen and plant protection employees, cooperativestudents, operating engineers in the powerhouse, and supervisory shopclerks..The parties were unable to agree upon the disposition of inspec-tors.The inspection department of the Company consists of approx-imately 80 inspectors, roughly divisible into 3 groups.Oine groupconsists of testers, 24 in number, who check the operation of the com-pleted motors.4The Company contended that the remaininginspec-tors could be divided into approximately equal groups, 1 group coln-'The C,T0 submitted a total of 812 authorization cards, of which 791 bole apparentlygenuine original signatures; and 130 of the signatures were names of persons whose namesappeared on a pay roll of the Company which listed 1,329 employees in the.unit herein-after found to be appropriateThe Association and International Union, United Automobile Woikeis of America, affil-iated Ni'rth the A F of L declined to submit authorization cards, the former a4aientlyrelying upon its contract with the Company to show its interest,The parties agreed that "production and maintenance employees"includes, amongothers all employees in the foundry,the F 31 department,the toolioom,the pattern shop,and all poweiliouse employees with the exception of operating engineers.4The record 15 not absolutely clear that the group of 80 inspectors also includes thetesters4Si 039-42-vol 43-17 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDprising so-called "supervisory inspectors"; the other, '"ordinary orchecking inspectors."The Company would exclude the supervisoryinspectors and 'appeared to be of the opinion that the testers shouldalso be excluded.The Association would exclude only the super-visory inspectors.The C. I. O.'s position was that the Board shoulddecide the disposition of inspectors.Since the Association contract includes ordinary or checking inspec-tors, and, furthermore,since none of the parties desires their exclusion,we shall include ordinary or checking inspectors in the appropriateunit.'The Association contract excludes supervisory. inspectors.Therefore, we shall exclude supervisory inspectors from the appro-priate unit.The function of testers has already been defined as checking theoperations of the finished motors.The Company indicated that thetesterswork in conjunction with the sales and' engineering depart-ments, as do supervisory inspectors.We find that the functions oftesters are comparable to those of ordinary inspectors, who are cov-ered by the Association's contract, and we' shall include testers in theappropriate unit..We find that all production and maintenance employees of the Nor-wood Works of the Company, including ordinary or checking inspec-tors and testers, but excluding supervisory employees, superintend-ents, assistant superintendents,foremen,assistant foremen,group orunit leaders who exercise supervisory control in that they direct othersin their work and may recommend hiring and discharging, super-visory inspectors, main office employees, watchmen and plant pro-tection employees, cooperative students, operating engineers in thepowerhouse,and supervisory shop clerks,constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElection;subject to the limitations and additions set forth therein.Since the International Union, United Automobile Workers ofAmerica, affiliated with the A. F. of L., did not appear at, the hearingand made no showing 9f representation,we shall not include its nameon the ballot. ALLIS-CHALMERS MANUFACTURING COMPANY259'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, ,Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Allis-ChalmersManufacturing Co., Norwood, Ohio, an election by secret ballot shallbe conducted as early as possible-,'but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Ninth Region, acting inthismatter as, agent for the National Labor Relations' Board, andsubject to Article III, Section 9, of said Rules and Regulations,'among-all employees of the Company in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill-or on.vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether they desire to berepresented by United Electrical, Radio & Machine Workers of Amer-ica,Local 765, or by Employees Association of the Norwood Worksof the Allis-Chalmers Manufacturing Company, for the, purposes ofcollective bargaining, or by neither.-4MR.above Decision and Direction of Election.-